 Case 17-12708      Doc 208     Filed 07/03/19 Entered 07/03/19 10:02:04           Desc Main
                                 Document     Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION

In re                                                  Chapter 7

Paul Francis,                                          Case No. 17-12708-FJB

                  Debtor.

                      NOTICE OF INTENDED PRIVATE SALE OF ASSET,
                           SOLICITATION OF COUNTEROFFERS,
                DEADLINE FOR SUBMITTING OBJECTIONS AND HIGHER OFFERS
                                  AND HEARING DATE

 August 6, 2019 IS THE DATE OF THE HEARING ON THE PROPOSED SALE
_____________

July 30, 2019
_____________ IS THE DATE BY WHICH OBJECTIONS OR COUNTEROFFERS MUST BE MADE

NOTICE IS HEREBY GIVEN, pursuant to 11 U.S.C. Section 363, Fed. R. Bankr. P. 2002(a)(2) and
6004, and MLBR 2002-5 and 6004-1, that the Trustee intends to sell at private sale the Trustee’s
right, title and interest in certain real property of the bankruptcy estate which is described
below.

ASSET TO BE SOLD:

The asset to be sold consists of real property owned by the Debtor and his non debtor spouse
Ruth Francis, located at 156 Norfolk Street, Dorchester, Massachusetts and further described in
a deed dated April 21, 2006 and recorded at the Suffolk Registry of Deeds at Book 39446, Page
202 (the “Subject Real Estate”). The Bankruptcy Court entered a judgment authorizing the
Trustee to sell the Subject Real Estate free and clear of Ruth Francis’ interest in Adversary
Proceeding no. 18-1041 on March 18, 2019.

THE OFFER:

The Trustee has entered into a Purchase and Sale Agreement, pursuant to which the Trustee
intends to sell the Subject Real Estate to the proposed buyer identified below for the sum of
TWO HUNDRED THOUSAND DOLLARS ($200,000.00) (the “Purchase and Sale Agreement”). A
copy of the Purchase and Sale Agreement is attached hereto as Exhibit A.

THE PROPOSED BUYER:

The proposed buyer is PCS Residential, LLC or its nominee (the “Proposed Buyer”). There is no
relationship between the Proposed Buyer and the Trustee.


10066587v2
 Case 17-12708       Doc 208     Filed 07/03/19 Entered 07/03/19 10:02:04            Desc Main
                                  Document     Page 2 of 4




THE SALE DATE:

The closing shall take place within 15 days after the Bankruptcy Court’s allowance of the
Trustee’s Motion for Authority to Sell By Private Sale Certain Property of the Bankruptcy Estate
Subject to All Liens, Claims and Encumbrances (the “Sale Motion”). The Proposed Buyer has
paid a deposit to the Trustee in the amount of FIFTY THOUSAND DOLLARS ($50,000.00). The
terms of the proposed sale are more particularly described in the Sale Motion filed with the
Court on ____________, and the Purchase and Sale Agreement dated ___________, which is
attached hereto as Exhibit A. The Sale Motion and the Purchase and Sale Agreement are
available at no charge upon request from the undersigned.

SALE OF SUBJECT REAL ESTATE FREE AND CLEAR OF CERTAIN LIENS, CLAIMS AND
ENCUMBRANCES:

The Subject Real Estate will be sold free and clear of all liens, claims, encumbrances and
interests, with such perfected, enforceable valid liens, claims, encumbrances and interests, if
any, attaching to the proceeds of the sale to the extent and in the same order of priority as
such liens, claims, encumbrances and interests attached to the Subject Real Estate pursuant to
the state law.

“AS IS” AND “WHERE IS”:

The Subject Real Estate is being sold “AS IS” and “WHERE IS” without any representations or
warranties of any kind. The Subject Real Estate is being sold without any representation or
warranty, express or implied, including representations or warranties as to its condition, fitness
for habitation, status of any tenants, conformity to any applicable state or local zoning,
building, health and sanitary codes, or compliance with any federal, state or local
environmental statutes, regulations, ordinances or by-laws including lead paint and smoke
detector laws and regulations. The Trustee makes no representation as to the existence of
tenants at the Subject Real Estate and if any such tenants do exist, the status of said tenancies.
It shall be Buyer’s sole responsibility to deal with and evict if necessary, any tenants at the
Subject Real Estate. The Trustee has not collected any rent or security deposits from any such
tenants and makes no representations as to whether the Debtor and/or Ruth Francis has
collected any rent or received any security deposits.

COUNTEROFFERS OR OBJECTIONS:

Any objections to the sale and/or higher offers must be filed in writing with the Clerk of Court,
United States Bankruptcy Court for the District of Massachusetts, John W. McCormack Post
Office and Courthouse, 5 Post Office Square, Suite 1150, Boston, Massachusetts 02109, on or
                  July 30,
before _________________               4:30 P.M.
                             , 2019 at___________.  A copy of any objection and/or higher offer
also shall be served upon the undersigned. Any objection to the sale must state with
particularity the grounds for the objection and why the intended sale should not be authorized.


10066587v2
 Case 17-12708       Doc 208     Filed 07/03/19 Entered 07/03/19 10:02:04            Desc Main
                                  Document     Page 3 of 4


Any objection to the sale shall be governed by Fed. R. Bankr. P. 9014.

Through this Notice, higher offers for the Subject Real Estate are hereby solicited. Any higher
offer must be accompanied by a DEPOSIT IN THE AMOUNT FIFTY THOUSAND DOLLARS
($50,000.00) in the form of a certified or bank check made payable to “John O. Desmond,
Chapter 7 Trustee.” Higher offers must be in the amount of at least $210,000.00 and must be
on the same terms and conditions provided in the Purchase and Sale Agreement, other than
the purchase price.

HEARING:

A hearing on the Sale Motion, objections or higher offers is scheduled to take place
                 August 6
On_____________________         , 2019 at 10 30A_.M. before the Honorable Frank J. Bailey, United
                                          __:__
States Bankruptcy Judge, at the United States Bankruptcy Court, John W. McCormack Post
Office and Courthouse, 5 Post Office Square, 12th Floor, Boston, Massachusetts. Any party that
has filed an objection or higher offer is expected to be present at the hearing, failing which the
objection may be overruled or the higher offer stricken. The Court may take evidence at any
hearing on approval of the sale to resolve issues of fact. If no objection to the Sale Motion or
higher offer is timely filed, the Court, in its discretion, may cancel the scheduled hearing and
approve the sale without hearing.

At the hearing on the sale the Court may (1) consider any requests to strike a higher offer, (2)
determine further terms and conditions of the sale, (3) determine the requirements for further
competitive bidding, and (4) require one or more rounds of sealed or open bids from the
original offeror and any other qualifying offeror.

DEPOSIT:

The deposit will be forfeited to the bankruptcy estate if the successful purchaser fails to
complete the sale within 15 days after the Bankruptcy Court’s allowance of the Sale Motion. If
the sale is not completed by the buyer approved by the Bankruptcy Court, the Trustee, without
further hearing, may sell the Subject Real Estate to the next highest bidder.

Any questions concerning the intended sale shall be addressed to the undersigned.

                                            Respectfully submitted,


                                             JOHN O. DESMOND, CHAPTER 7 TRUSTEE
                                             OF THE ESTATE OF PAUL FRANCIS

                                             By his attorneys,




10066587v2
 Case 17-12708         Doc 208   Filed 07/03/19 Entered 07/03/19 10:02:04   Desc Main
                                  Document     Page 4 of 4


                                          /s/ Anthony R. Leone
                                          Thomas S. Vangel – BBO #552386
                                          Anthony R. Leone - BBO #681760
                                          Murtha Cullina LLP
                                          99 High Street
                                          Boston, MA 02110-2320
                                          Telephone: 617.457.4000
                                          Facsimile: 617.482.3868
                                          tvangel@murthalaw.com
                                          aleone@murthalaw.com
Dated: July 3, 2019.




10066587v2
